Title: From Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette to Mary Catherine Hellen Adams, 6 September 1825
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, Mary Catherine Hellen


				
					
					Washington September 6th 1825
				
				On this Sad time of My departure I find a Consolation, My dear Miss Hellen, in Expressing the Grateful Sense I Shall ever Retain of Your kindness to Me, and the Affectionate Wishes for Your Happiness, Which an old friend Entering His 69th Year most Cordially Offers 
				
					Lafayette—
				
				
			